Citation Nr: 1208855	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as bleeding knots on hands and neck).

2.  Entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for low back disorder.

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared and testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in October 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that, at the October 2011 hearing, the Veteran submitted a substantive appeal as to the issue of entitlement to service connection for a left knee disorder.  Consequently, the Board has included this issue for adjudication at the present time.  Furthermore, in doing so, the Veteran also indicated that he did not desire to continue with an appeal on the issue of service connection for diabetes mellitus, type II.  As such, the Board finds that issue is not on appeal.

Issues listed as numbers 2 through 8 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the hearing held in October 2011, the Board received written notification from the Veteran of his desire to withdraw from appellate review his claim for service connection for a skin disorder (claimed as bleeding knots on hands and neck).


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the claim for service connection for a skin disorder (claimed as bleeding knots on hands and neck) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran attended a hearing before the undersigned VLJ with his authorized representative present in October 2011.  At the hearing, the Veteran submitted a written statement expressing his desire to withdraw the issue of service connection for a skin disorder (claimed as bleeding knots on hands and neck).  The undersigned, therefore, found that the issue relating to a claim for service connection for service connection for a skin disorder (claimed as bleeding knots on hands and neck) was withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appealed claim for service connection for a skin disorder (claimed as bleeding knots on hands and neck), and it is dismissed.


ORDER

The claim of entitlement to service connection for a skin disorder (claimed as bleeding knots on hands and neck) is dismissed.


REMAND

The Board finds that remand is necessary for additional development of the Veteran's remaining service connection claims.  In particular, the Board finds that pertinent VA examinations are necessary.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Shoulder

The Board finds that a remand is necessary in order to obtain a VA examination as there is evidence of treatment for shoulder complaints and/or injury in the service treatment records and current evidence of a current disability (diagnosed as degenerative joint disease at an August 2006 VA examination).  However, there is no medical nexus opinion as to whether the current degenerative joint disease of the Veteran's right shoulder is related to any of the complaints of shoulder pain and/or injury in service.

Specifically, service treatment records show that the Veteran was seen for shoulder complaints three times during service.  The first time was in April 1966 when he complained of "pain in [his] shoulder."  The remainder of the note is difficult to read; however, the Board notes the "L," which is usually interpreted as "left" and thus would be an indication that this note may not be related to the Veteran's right shoulder but rather his left.  The next treatment note is from June 1966.  This note indicates a problem with the long and short heads of the Veteran's biceps.  His arm was put in a sling, and he was given Darvon for pain.  Although not specifically indicating which shoulder was involved, there is a diagram of the slinging of the arm that clearly indicates it was the right arm that was put in the sling.  Consequently, the Board concludes that this treatment note indicates some type of problem with the Veteran's right shoulder/upper arm that required slinging of that extremity.  Finally, an August 1966 treatment note indicates that the Veteran sustained a two inch laceration to the lateral aspect of his right upper arm that required eight sutures.  The Board notes that this treatment note appears to coincide with the Veteran's report of injury in service, which is that he sustained a laceration to his right shoulder when he was at Beeville when he bumped into an open fan.  

The Veteran underwent VA examination in August 2006 as a result of which the examiner diagnosed him to have degenerative joint disease in the right shoulder based upon X-rays taken at that time.  The examiner, however, provided no medical nexus opinion as to whether the diagnosed current degenerative joint disease of the Veteran's right shoulder is related to any of the medical care shown in the service treatment records. 

Moreover, the Board notes that the Veteran testified that he still has a scar on his shoulder from the laceration he sustained in service, which was not addressed by the August 2006 VA examiner.
Thus, on remand, a VA examination is warranted to determine whether the Veteran has any residuals involving his right shoulder as a result of the laceration sustained in August 1966 to his right upper arm, to include degenerative joint disease and/or a scar.  Furthermore, in rendering an etiology opinion, the examiner should consider the earlier treatment for complaints of shoulder pain, especially the treatment in June 1966, in considering whether the etiology of any current right shoulder disorder is related to any injury incurred in service.

Right and Left Knee Disorders

The Board finds that a remand is also necessary in order to obtain a VA examination of the Veteran's knees, as there is evidence of treatment for an injury to the right knee in the service treatment records and as the Veteran testified that he injured his left knee in 1968 when he fell off a second floor balcony, as well as evidence of a current disability in both knees (diagnosed as degenerative joint disease at an August 2006 VA examination).  There is, however, there is no medical nexus opinion as to whether the current degenerative joint disease of each knee is related to the treated in-service injury.

Service treatment records show that the Veteran was seen in sick call in June 1967 with complaints of right knee pain due to trauma five weeks prior with pain and swelling persisting.  Physical examination showed that there was some increased joint fluid and tenderness.  X-ray, however, were within normal limits.  No assessment of any particular problem was rendered.  As for the left knee, the service treatment records do not show any complaints or treatment; however, the Veteran testified at the Board hearing that he injured his knee when he fell off a second floor balcony, and the service treatment records do document such an incident occurred in June 1968.  The relevant treatment records, however, do not show any complaints of, or treatment for, the left knee at that time.

Post-service medical evidence consists of the August 2006 VA examination and VA treatment records.  The August 2006 VA examiner diagnosed the Veteran to have degenerative joint disease in both knees based upon X-rays taken at that time. VA treatment records from 2008 and 2009 show complaints of bilateral knee pain.  The report of the Veteran's annual physical conducted in February 2008 showed complaints of chronic bilateral knee pain for several months without swelling or instability.  On physical examination, there was crepitus and decreased range of motion of the right knee without swelling or tenderness.  The assessment was arthralgia likely due to degenerative joint disease.  The report of the Veteran's annual physical conducted in January 2009 showed complaints of chronic pain in both knees for several months without swelling or instability.  It was noted that X-rays showed moderate degenerative changes affecting the patellofemoral joint.  Physical examination of the knees showed crepitus and decreased range of motion in the left knee without swelling or tenderness.  The assessment was left knee pain.  He was referred to Physical Medicine and Rehabilitation for further evaluation.

As this is the last VA treatment record in the claims file, there is likely subsequent treatment records relevant to the Veteran's bilateral knee disorder since the Veteran was referred for a physical therapy evaluation.  Consequently, on remand, relevant VA treatment records since January 2009 should be obtained and associated with the claims file.

Thereafter, a VA examination should be obtained, and the VA examiner should be asked to provide medical nexus opinions as to whether the degenerative joint disease of the Veteran's right and left knees is related to his military service, to include the injuries either shown in the service treatment records or reported by the Veteran.

Low Back Disorder 

The Board finds that a remand is necessary in order to obtain a VA examination as there is evidence of treatment for complaints of low back pain in the service treatment records and evidence of a current disability (diagnosed as degenerative arthritis of the lumbar spine at an August 2006 VA examination).  However, there is no medical nexus opinion as to whether the current degenerative arthritis of the lumbar spine is related to any of the complaints of low back pain seen in service.

Specifically, service treatment records contain notes showing complaints of low back pain in October 1967 (with a reported history of two years), October 1968 (with a reported history of three years), and December 1968.  The December 1968 treatment note indicates a diagnosis of muscle sprain.  The Board notes that the Veteran testified at the October 2011 hearing before the undersigned that he had injured his low back when he fell off a second floor balcony and that the service treatment records do show such an incident occurred in June 1968.  The relevant treatment notes indicate that the Veteran fell on his left side and had pain in his left hip but that he was walking on his left leg without serious pain.  He was seen for an Orthopedic consultation the next day at which time it was noted that he landed on his left buttock.  Physical examination showed tenderness over the lateral aspect of the left buttock over the iliac crest.  X-rays showed no fracture or dislocation.  The impression was a contusion.

Post-service medical evidence consists of private treatment records, VA treatment records and the August 2006 VA examination report.  The earliest private treatment record is from November 20, 2000, which shows that the Veteran was diagnosed to have a lumbosacral strain after having carried loads up and down ladders.  A November 28, 2000 treatment note, however, indicates that radiographic imaging showed a questionable area that might have been a fracture of the left iliac crest as well as degenerative changes.  On January 3, 2001, the Veteran saw an orthopedic surgeon.  This physician noted that he had initially treated the Veteran for lumbar strain in 1996 but that the Veteran had recovered and was doing full duty prior to the current injury.  He also indicates that he last saw the Veteran for his back condition in April 1998.  This physician noted that X-rays of the lumbar spine showed minor degenerative changes of the facet joints, no significant disk space narrowing, and minor osteophyte formations.  The assessment was lumbar strain and minor degenerative lumbar changes.  A magnetic resonance imaging (MRI) study was obtained in July 2001, which demonstrated hypertrophy of the right L4-L5 apophyseal joints and at the right L5-S1 apophyseal joint consistent with degenerative arthritis and a 4.5 cm maximal diameter lipoma posterior to the first and second sacral vertebrae, but no focal disc herniation or spinal stenosis.  A follow up treatment note with the orthopedic surgeon indicates that the previous diagnoses were continued.
VA treatment records show a reported history of 15 years of low back pain with multiple reinjuries in 2001, 2002 and 2004.  The Veteran underwent Orthopedic and Physical Medicine and Rehabilitation evaluations in 2003 with an assessment of myofascial pain of the low back with X-ray findings of some degenerative disease (minimal spondylosis with osteophyte formation), which the January 2003 Orthopedic note indicates was within normal limits for the Veteran's age.   The August 2006 VA examiner rendered a diagnosis of degenerative arthritis of the lumbar spine based upon X-rays taken at that time.

Based on this evidentiary posture, the Board finds that a VA examination is necessary to determine whether the Veteran's current lumbar spine disorder is related to any injury or disease incurred in service, specifically the treatment for complaints of low back pain seen in service as well as the fall off the balcony in June 1968.  

Hearing Loss and Tinnitus

The Veteran underwent a VA audiological examination in September 2006.  At that time, audiometric testing demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
20
15
15
10
15

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  
Consequently, the audiometric test results at the September 2006 VA examination failed to demonstrate that the Veteran had a hearing loss disability for VA compensation purposes.  The examiner, therefore, said that a diagnosis could not be rendered because there was no pathology for one.  

Likewise, as to the claim for tinnitus, the examiner noted that the Veteran stated he does not have tinnitus.  The examiner stated, therefore, that he could not render a diagnosis of tinnitus because there was no pathology for one, including on the basis that the Veteran had no hearing problems.

At the October 2011 hearing before the undersigned, however, the Veteran testified that he began having problems with hearing loss and tinnitus while in service and that he continues to have these problems until now.  He testified that in particular he currently has problems talking on the phone and hearing the television.  Furthermore, he stated that he told his doctor at VA about the problem and that he was tested.  However, there are no VA treatment records confirming this testing.

Consequently, the Board finds that remand is necessary for additional development.  First, as the Veteran testified to having his hearing tested at VA and this record is not associated with the claims file, on remand, such records should be obtained.  Thereafter, the Board finds a new VA examination is in order to provide the Veteran with a contemporaneous VA evaluation to see if he currently has a hearing loss disability for VA compensation purposes as defined in 38 C.F.R. § 3.385 and also if he has tinnitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  If either is shown on examination, then medical nexus opinions are needed as to whether any current hearing loss and/or tinnitus is related to military noise exposure.

Psychiatric Disorder (To Include PTSD)

The Board notes that the Veteran has claimed service connection for PTSD.  The medical evidence, however, shows diagnoses of depression and generalized anxiety disorder.  Consequently, the Board will consider whether the Veteran has any psychiatric disorder, not just PTSD, that may be related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  

VA treatment records show the Veteran reported having some nightmares and flashbacks.  In May 2007, he underwent a Mental Health consultation but the final diagnosis was depressive disorder, not otherwise specified, rather than PTSD as claimed by the Veteran.  Subsequent mental health treatment records show that the Veteran was placed on antidepressive medication and that his depression has been stable.  

The Veteran underwent a VA examination in August 2006.  At the VA examination, the Veteran reported that he had participated in combat activity in Vietnam in 1967.  The Board notes that the Veteran's DD214 demonstrates he was awarded a Combat Action Ribbon, which is indicative of having been in combat.  At the VA examination, the Veteran reported several stressors relating to combat.  However, he denied any symptoms of re-experiencing any of the traumatic events, any symptoms of avoidance of stimuli associated with the trauma, and any symptoms of increased arousal as a result of the traumatic events.  As a result, the examiner found that the Veteran's psychiatric disorder does not meet the diagnostic criteria of PTSD according to the DSM-IV.  Rather, the examiner diagnosed the Veteran to have a generalized anxiety disorder.  

The Board notes that the examiner did not actually render a medical nexus opinion.  Although the examiner stated that the "primary service-connected disorder is GAD," the Board does not find this statement adequate to constitute a medical nexus opinion as it is not clearly stated as such.  Furthermore, as mentioned above, later VA treatment records indicate the Veteran began complaining of re-experiencing symptoms such as nightmares and flashbacks, which he denied at this VA examination, but he was diagnosed to have a depressive disorder, not otherwise specified.

Based upon the foregoing, the Board finds that a new VA examination is in order to determine the exact nature of the Veteran's current psychiatric disorder and to obtain an adequate medical nexus opinion.
VA Treatment Records 

At the October 2011 hearing, the Veteran testified that he had received treatment at the VA Medical Centers (VAMCs) in Wilmington, Delaware, and Providence, Rhode Island.  The Board notes that the claims file reflects that the RO attempted to obtain records from these two VAMCs but was advised by both of them that they had no records available for this Veteran.  See letters received in November 2009 and April 2010.  Consequently, the Board finds that no further efforts are necessary to try to obtain these treatment records.  The Veteran is, of course, welcome to seek to obtain them and submit them himself if he is successful.  

However, as previously discussed herein, records of recent treatment for, and evaluation of, the Veteran's knee problems and hearing loss may exist.  Further, due to the need to remand the service connection issues on appeal for current VA examinations, the Board believes that, on remand, an attempt should be made to obtain records of any recent pertinent medical treatment that the Veteran may have received.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any right shoulder, right and left knee, low back, hearing loss, tinnitus, and psychiatric treatment that the Veteran may have received at the VAMC in Atlanta, Georgia from January 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  Any such available records should be associated with the claims folder.  

2.  Thereafter, schedule the Veteran for the following VA examinations related to his claims for service connection.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.  Consideration must be given to the Veteran's competent report, if any, of an onset in service or a continuity of symptoms since service.  Each examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If a requested opinion cannot be given without resorting to mere speculation, the examiner must so state and provide an explanation as to why such an opinion cannot be given.

Examination for Residuals of a Right Shoulder Injury -  After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to what, if any, current disorder(s) the Veteran may have relating to his right shoulder, to include degenerative joint disease and a scar.  If any right shoulder disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service.  Specifically, the examiner must address whether any current disorder found is a residual of a laceration injury sustained in August 1966 to the right upper arm or to any earlier treatment for complaints of shoulder pain seen in the service treatment records, especially the treatment in June 1966.

Bilateral Knees Examination - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to what, if any, current disorder(s) the Veteran may have relating to either or both his knees, to include degenerative joint disease.  If any disorder is found, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service.  Specifically, the examiner must address whether any current right knee disorder found is related to an injury incurred in service and treated in June 1967.  In addition, the examiner must address whether any left knee disorder found is related to the incident in June 1968 when the Veteran fell off a second floor deck.

Spine Examination - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to what, if any, current disorder(s) the Veteran may have relating to his low back (i.e., lumbar spine), to include degenerative arthritis.  If any disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service.  In rendering a decision, the examiner must specifically address whether the Veteran's current lumbar spine disorder is related to the complaints of low back pain treated in service and/or related to the incident in June 1968 when the Veteran fell off a second floor deck.  The examiner should also consider the medical evidence showing multiple post-service injuries to the Veteran's lumbar spine from 2001, 2002 and 2004, and opine whether any of these injuries would constitute an intercurrent etiology for the Veteran's current lumbar spine disorder.

Audiometric Examination - The examiner should elicit from the Veteran a detailed account of any instances of noise exposure prior to, during, and after military service.  After conducting audiometric testing, the examiner should discuss whether the results thereof demonstrate that the Veteran has a hearing loss disability for VA compensation purposes as defined in 38 C.F.R. § 3.385 and whether he has tinnitus.  If the Veteran has a hearing loss disability for which service connection may be granted, and/or if he has tinnitus, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss disability (whether bilateral or unilateral) and/or tinnitus are due to acoustic trauma incurred during service.  

Mental Disorder Examination - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to what current mental disorder(s) the Veteran has, to include a depressive disorder, generalized anxiety disorder or PTSD.  If any mental disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current mental disorder found on examination is related to any disease or injury incurred during service-including any in-service stressors and any asserted fear of hostile military activity (if a diagnosis of PTSD is rendered).

3.  After ensuring that all necessary development has been completed (including that the VA examination reports are adequate), readjudicate the service connection claims remaining on appeal.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


